Case: 19-1312     Document: 12        Filed: 06/24/2019     Pages: 3
                          NONPRECEDENTIAL DISPOSITION
                  To be cited only in accordance with Fed. R. App. P. 32.1



                  United States Court of Appeals
                                  For the Seventh Circuit
                                  Chicago, Illinois 60604

                                  Submitted June 20, 2019 *
                                   Decided June 24, 2019

                                           Before

                            MICHAEL S. KANNE, Circuit Judge

                            AMY C. BARRETT, Circuit Judge

                            MICHAEL B. BRENNAN, Circuit Judge

No. 19-1312

JEREMY K. BLANCHETTE,                            Appeal from the United States District
     Plaintiff-Appellant,                        Court for the Central District of Illinois.

       v.                                        No. 18-2288

NAVIENT CORPORATION, et al.,                     Colin S. Bruce,
     Defendants-Appellees.                       Judge.

                                         ORDER

      Jeremy Blanchette appeals the dismissal of his complaint under the Higher
Education Act of 1965, 20 U.S.C. §§ 1001–1155, against four entities responsible for
administering his federal student loans. The district court dismissed the complaint
because the Act does not create a private right of action. We affirm the judgment.

       We review de novo a dismissal for failure to state a claim under FED. R. CIV.
P. 12(b)(6), and we accept the following facts alleged in the complaint as true. See Collins


       *
        We have agreed to decide this case without oral argument because the briefs
and record adequately present the facts and legal arguments, and oral argument would
not significantly aid the court. FED. R. APP. P. 34(a)(2)(C).
         Case: 19-1312      Document: 12           Filed: 06/24/2019     Pages: 3


No. 19-1312                                                                          Page 2

v. Village of Palatine, 875 F.3d 839, 842 (7th Cir. 2017). Blanchette financed his education
at DeVry University by taking out three private loans and fifteen federal loans. At issue
in this suit are two of the federal loans, both serviced by Navient Corporation, with
Great Lakes Higher Education Corporation acting as the guarantor. Between 2014 and
2017, Blanchette kept his federal loans in forbearance while he attempted to pay down
his private loans. Throughout 2017, he received monthly emails from Navient
instructing him to log in to his online account to view an “education loan document,”
but he assumed these messages to be nothing more than monthly statements and so did
not look at them. In early 2018, however, he received a letter from a debt-collection
agency alerting him that he had defaulted on the two federal loans. He called the
agency to dispute his default, and a customer-service representative told him that he
should write a dispute letter to Navient and that resolving the problem would take
“some time.”

       In June 2018, Blanchette received a letter from his employer informing him that
another collection company, Pioneer Credit Recovery, had requested an administrative
wage garnishment to pay off his defaulted federal loans. Blanchette contacted Pioneer
and Navient to modify the garnishment order but was unsuccessful. Pioneer told him
that he could “enter into a rehabilitation program” or request a formal hearing on the
garnishment order and his defaulted loans.

        Blanchette then brought this suit under the Higher Education Act against
Navient, a Navient subsidiary, Pioneer, and Great Lakes, alleging that they violated the
Act’s implementing regulations by, among other things, not properly notifying him
about changes to the administration of his loans and not continuing his forbearance
period. See 34 C.F.R. §§ 682.203, 682.205, 682.208, 682.211, 682.410, 682.411. The district
court granted the defendants’ motions to dismiss, concluding that Blanchette failed to
state a claim for relief against the defendants. The court relied on Slovinec v. DePaul
University, 332 F.3d 1068, 1069 (7th Cir. 2003), in which we followed the lead of our
colleagues in other circuits and held that the Higher Education Act does not create a
private right of action. See also McCulloch v. PNC Bank Inc., 298 F.3d 1217, 1220–25
(11th Cir. 2002).

       On appeal, Blanchette maintains that two subsections in the Act show that
Congress intended to create an implied right of action. First, he asserts that 20 U.S.C.
§ 1082(g) demonstrates an intent to create a private right of action because that section
authorizes penalties against lenders. But that section allows only the Secretary of
Education, not a private individual, to impose the penalty. See id. § 1082(g)(1). Second,
         Case: 19-1312      Document: 12           Filed: 06/24/2019     Pages: 3


No. 19-1312                                                                         Page 3

he points to 20 U.S.C. § 1087-2(i), which gives Sallie Mae (formerly the Student Loan
Marketing Association) the power to “sue and be sued,” and he infers from this phrase
that he too has the right to sue Sallie Mae. He misunderstands the statute. That Sallie
Mae is statutorily subject to suit does not mean that he has a private right to sue. We see
no reason to depart from our holding in Slovenic and the conclusion of the other circuits
that the Act does not create a private right of action. See Thomas M. Cooley Law Sch.
v. Am. Bar Ass’n, 459 F.3d 705, 710–11 (6th Cir. 2006); McCulloch, 298 F.3d at 1220–25;
Labickas v. Arkansas State Univ., 78 F.3d 333, 334 (8th Cir. 1996); Parks Sch. of Bus.
v. Symington, 51 F.3d 1480, 1484–85 (9th Cir. 1995); L’ggrke v. Benkula, 966 F.2d 1346,
1347–48 (10th Cir. 1992).

       One final note: Blanchette contends that his case is factually distinct from other
cases in which the courts decided that no private right of action exists under the Act.
But even if we assume that the facts of his case are distinguishable, he cannot point to
any legal authority suggesting that Congress intended for private enforcement of the
Act. See Alexander v. Sandoval, 532 U.S. 275, 286 (2001).

                                                                               AFFIRMED